Exhibit 10.1

THIRD AMENDMENT TO

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Agreement”) is made and entered
into as of this 23rd day of September, 2011 and which shall be effective for all
purposes herein as of the 25th day of September, 2011 (the “Effective Date”), by
and among AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S. de R.L. de C.V., a sociedad de
responsabilidad limitada de capital variable organized under the laws of the
United Mexican States (the “Borrower”), PILGRIM’S PRIDE CORPORATION, a Delaware
corporation (the “Parent”), THE SUBSIDIARIES OF THE BORROWER PARTY HERETO, as
Guarantors, the several banks and other financial institutions parties hereto
which constitute all of the Lenders, and ING CAPITAL LLC, as lead arranger and
as administrative agent (the “Administrative Agent”) for the Lenders party to
the Credit Agreement (as defined below) (collectively, the “Lenders”).

RECITALS

A. Borrower, Guarantors, Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 25, 2006 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), pursuant to
which Lenders agreed to make loans to Borrower from time to time subject to the
terms and conditions set forth therein. Capitalized terms not otherwise defined
herein shall have the meanings given such terms in the Credit Agreement.

B. Borrower has requested that the Final Maturity Date be extended and Lenders
signatory hereto have agreed to such extension.

C. Parent, Borrower, Guarantors, Lenders and the Administrative Agent wish to
modify the Credit Agreement in certain respects pursuant to this Amendment,
effective as of the Effective Date.

AGREEMENT

In consideration of the Recitals and of the mutual promises and covenants
contained herein, Administrative Agent, Lenders, Borrower, Parent and Guarantors
agree as follows:

1. Amendments to Credit Agreement. To induce Administrative Agent and the
Lenders to enter into this Agreement, and as separately bargained-for
consideration, each of Borrower and the Guarantors agree to the following
amendments to the Credit Agreement:

(a) Amendment to Definitions.

(i) The definition of “Final Maturity Date” is hereby amended and restated to
read in its entirety as follows:

“Final Maturity Date” shall mean October 31, 2011.



--------------------------------------------------------------------------------

(ii) The last sentence of the definition of “Revolving Loan Commitments” is
hereby amended and restated to read in its entirety as follows:

“The aggregate principal amount of the Revolving Loan Commitments on the Third
Amendment Effective Date is P$557,415,000 minus the Reserve Commitment Amount.”

(b) Addition to Definitions.

(i) The definition of “Reserve Commitment Amount” shall be added to Section 1.1
in the proper alphabetical order as follows:

“Reserve Commitment Amount” shall mean a Revolving Loan Commitment of
P$257,302,764 which shall be reserved for one or more financial institutions
that are not Lenders as of the Third Amendment Effective Date and who are
acceptable to Administrative Agent and Borrower in their sole discretion which
Reserve Commitment Amount can be converted to a Revolving Loan Commitment by
such Lender (such amount, the “Reserve Commitment Adjustment Amount”) pursuant
to documentation and conditions acceptable to Administrative Agent and the
Borrower in their sole discretion. The Reserve Commitment Amount shall be
reduced, from time to time, by the Reserve Commitment Adjustment Amount.

(ii) The definition of “Third Amendment Effective Date” shall be added to
Section 1.1 in the proper alphabetical order as follows:

“Third Amendment Effective Date” shall mean September 23, 2011.

(c) Amendment and Restatement of Schedule 1.1(a). Schedule 1.1(a) of the Credit
Agreement is hereby amended and restated in its entirety in the form set forth
at Schedule 1.1(a) attached hereto.

2. Covenants of Borrower. Borrower and Guarantors covenant and agree until such
time as all of the Obligations have been paid in full in cash and all
Commitments have been terminated:

(a) No Commencement of Proceeding. Borrower and Guarantors (other than Parent)
will not (i) file any petition for an order for relief under the Bankruptcy
Code, (ii) make an assignment for the benefit of creditors, (iii) make any offer
or agreement of settlement, extension or compromise to or with Borrower’s and
Guarantors’ (other than Parent’s) unsecured creditors generally or (iv) suffer
the appointment of a receiver, trustee, custodian or similar fiduciary.

 

2



--------------------------------------------------------------------------------

(b) Compliance with Credit Agreement, Collateral Documents and Loan Documents.
Each of Borrower and Guarantors will continue to comply with all covenants and
other obligations under this Agreement, the Credit Agreement and the Loan
Documents, subject to the applicable cure or grace periods, if any, provided
therein.

3. Conditions Precedent to Effectiveness of Agreement. This Agreement shall not
be effective unless and until each of the following conditions shall have
occurred:

(a) Lender shall have received an amended and restated Revolving Note in form
and substance satisfactory to Lender;

(b) Administrative Agent shall have received evidence reasonably satisfactory to
Administrative Agent that all corporate proceedings of the Borrower necessary to
authorize the transactions contemplated by this Agreement have been taken and
all documents, instruments and other legal matters incident thereto shall be
satisfactory to Administrative Agent; and

(c) Borrower shall have paid the Administrative Agent all of Administrative
Agent’s costs and expenses (including Administrative Agent’s reasonable
attorney’s fees) incurred prior to or in connection with the preparation of this
Agreement.

4. Representations and Warranties. Borrower hereby represents and warrants to
Administrative Agent, for the benefit of the Lenders, as follows:

(a) Recitals. The Recitals in this Agreement are true and correct with respect
to the Loan Parties in all material respects.

(b) Incorporation of Representations. All representations and warranties of
Borrower and the Guarantors in the Credit Agreement are incorporated herein in
full by this reference and are true and correct, in all material respects, as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(c) Power; Authorization. Each of the Borrower and Guarantors has the corporate
power, and has been duly authorized by all requisite corporate action, to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by Borrower and Guarantors.

(d) Enforceability. This Agreement is the legal, valid and binding obligation of
Borrower and each Guarantor, enforceable against Borrower and each Guarantor in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

3



--------------------------------------------------------------------------------

(e) No Violation. Borrower’s and each Guarantors’ execution, delivery and
performance of this Agreement does not and will not (i) violate any law, rule,
regulation or court order to which Borrower or such Guarantor is subject;
(ii) conflict with or result in a breach of Borrower’s or such Guarantors’
organizational documents or any agreement or instrument to which Borrower or any
Guarantor is party or by which it or its properties are bound, or (iii) result
in the creation or imposition of any lien, security interest or encumbrance on
any property of Borrower or such Guarantor, whether now owned or hereafter
acquired, other than liens in favor of Administrative Agent, for the benefit of
the Lenders, or as permitted by the Credit Agreement.

(f) Obligations Absolute. The obligation of Borrower to repay the Loans and the
other Obligations, together with all interest accrued thereon, is absolute and
unconditional, and there exists no right of set off or recoupment, counterclaim
or defense of any nature whatsoever to payment of the Obligations.

(g) Full Opportunity for Review; No Undue Influence. This Agreement was reviewed
by each of Borrower and Guarantors which acknowledges and agrees that each of
Borrower and Guarantors (i) understands fully the terms of this Agreement and
the consequences of the issuance hereof; (ii) has been afforded an opportunity
to have this Agreement reviewed by, and to discuss this Agreement with, such
attorneys and other persons as Borrower may wish; and (iii) has entered into
this Agreement of its own free will and accord and without threat or duress.
This Agreement and all information furnished to Administrative Agent and the
Lenders is made and furnished in good faith, for value and valuable
consideration. This Agreement has not been made or induced by any fraud, duress
or undue influence exercised by Lenders or Administrative Agent or any other
person.

(h) No Other Defaults. As of the date hereof, no Event of Default exists under
the Credit Agreement, or any of the Loan Documents and each of Borrower and the
Guarantors is in full compliance with all covenants and agreements contained
therein, as amended hereby.

5. Effect and Construction of Agreement. Except as expressly provided herein,
the Credit Agreement and the Loan Documents are hereby ratified and confirmed
and shall be and shall remain in full force and effect in accordance with their
respective terms, and this Agreement shall not be construed to: (i) impair the
validity, perfection or priority of any lien or security interest securing the
Obligations; (ii) waive or impair any rights, powers or remedies of
Administrative Agent or the Lender under the Credit Agreement or the Loan
Documents; (iii) constitute an agreement by Administrative Agent or the Lenders
or require Administrative Agent or the Lenders to further extend the term of the
Credit Agreement or the time for payment of any of the Obligations; or (iv) make
any Loans or other extensions of credit to Borrower, except in accordance with
the terms of the Credit Agreement, as amended hereby. In the event of any
inconsistency between the terms of this Agreement and the Credit Agreement or
the Loan Documents, this Agreement shall govern. Borrower and Guarantors
acknowledge that they have consulted with counsel and with such other experts
and advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring that it be construed against
the party causing this Agreement or any part hereof to be drafted.

 

4



--------------------------------------------------------------------------------

6. Expenses. Borrower and Guarantors agree to pay all reasonable out-of-pocket
costs, fees and expenses of Administrative Agent, Lenders and Administrative
Agent’s and Lenders’ attorneys incurred in connection with the negotiation,
preparation, administration and enforcement of, and the preservation of any
rights under, this Agreement and/or the Loan Documents, and the transactions and
other matters contemplated hereby and thereby.

7. Miscellaneous.

(a) Further Assurances. Borrower and Guarantors agree to execute such other and
further documents and instruments as Administrative Agent may request to
implement the provisions of this Agreement and to perfect and protect the liens
and security interests created by the Credit Agreement and the Loan Documents.

(b) Benefit of Agreement. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, their respective successors
and assigns. No other person or entity shall be entitled to claim any right or
benefit hereunder, including, without limitation, the status of a third-party
beneficiary of this Agreement.

(c) Integration. This Agreement, together with the Credit Agreement and the Loan
Documents, constitutes the entire agreement and understanding among the parties
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings relating to such subject matter. In
entering into this Agreement, each of Borrower and Guarantor acknowledges that
it is relying on no statement, representation, warranty, covenant or agreement
of any kind made by the Administrative Agent or any Lender or any employee or
agent of the Administrative Agent or any Lender, except for the agreements of
Administrative Agent or any Lender set forth herein.

(d) Severability. The provisions of this Agreement are intended to be severable.
If any provisions of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of New York, without
regard to the choice of law principles of such state that would require the
application of the laws of another state.

(f) Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of counterparts and by different parties to this Agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such

 

5



--------------------------------------------------------------------------------

counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

(g) Notices. Any notices with respect to this Agreement shall be given in the
manner provided for in Section 10.6 of the Credit Agreement.

(h) Survival. All representations, warranties, covenants, agreements,
undertakings, waivers and releases of Borrower and Guarantors contained herein
shall survive the payment in full of the Obligations.

(i) Amendment. No amendment, modification, rescission, waiver or release of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by the parties hereto.

(j) No Limitation on Administrative Agent. Nothing in this Agreement shall be
deemed in any way to limit or restrict any of Administrative Agent’s and
Lenders’ rights to seek in a bankruptcy court or any other court of competent
jurisdiction, any relief Administrative Agent may deem appropriate in the event
that a voluntary or involuntary petition under any Bankruptcy Law is filed by or
against Borrower.

8. Ratification of Liens and Security Interest. Before and after giving effect
to this Amendment, Borrower and each Guarantor hereby ratify, acknowledge and
agree that the liens and security interests of the Credit Agreement and the Loan
Documents are valid, subsisting, perfected and enforceable liens and security
interests and are superior to all liens and security interests other than Liens
permitted under Section 6.7 of the Credit Agreement.

9. Termination of Certain Commitments. On the Effective Date, Borrower and each
Guarantor acknowledge and agree that the Revolving Loan Commitment of Bank of
America N.A and Bank of America México, S.A., Institución de Banca Múltiple,
Grupo Financiero Bank of America in the amount of P$128,651,382 and the
Revolving Loan Commitment of BBVA Bancomer, S.A., Institución de Banca Múltiple,
Grupo Financiero BBVA Bancomer in the amount of P$128,651,382 under the Credit
Agreement shall each be terminated and reduced to zero (P$0.00) and neither
shall be a Lender under this Agreement on the Effective Date. Consequently, if,
on the Effective Date, the aggregate outstanding principal balance of the
Revolving Loans under the Credit Agreement exceeds P$300,112,236, Borrower
shall, prior to the Effective Date of this Agreement, repay such Revolving Loans
such that the aggregate outstanding principal balance of the Revolving Loans on
the Effective Date of this Agreement do not exceed P$300,112,236.

10. No Commitment. Borrower and Guarantors agree that Administrative Agent and
Lenders have made no commitment or other agreement regarding the Credit
Agreement or the Loan Documents, except as expressly set forth in the Credit
Agreement, as amended hereby. Borrower and Guarantors warrant and represent that
Borrower and Guarantors will not rely on any commitment, further agreement to
waive or other agreement on the part of Administrative Agent or Lenders unless
such commitment or agreement is in writing and signed by Administrative Agent
and Lenders. Notwithstanding anything contained herein to the contrary,

 

6



--------------------------------------------------------------------------------

nothing in this Agreement shall supersede the terms and conditions of that
certain Commitment Letter dated as of September 8, 2011 by and between Agent,
Borrower and Pilgrim’s Pride, S. de R.L. de C.V., which terms and conditions
remain in full force and effect.

11. RELEASE. FOR VALUE RECEIVED, INCLUDING WITHOUT LIMITATION, THE AGREEMENTS OF
THE AGENT AND LENDERS IN THIS AGREEMENT, THE BORROWER AND GUARANTORS HEREBY
RELEASE THE ADMINISTRATIVE AGENT AND EACH LENDER, THEIR RESPECTIVE CURRENT AND
FORMER SHAREHOLDERS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS,
CONSULTANTS, AND PROFESSIONAL ADVISORS (COLLECTIVELY, THE “RELEASED PARTIES”) OF
AND FROM ANY AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE
WHATSOEVER, BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH SUCH BORROWER OR
GUARANTOR HAS OR EVER HAD AGAINST THE RELEASED PARTIES FROM THE BEGINNING OF THE
WORLD TO THIS DATE ARISING IN ANY WAY OUT OF THE EXISTING FINANCING ARRANGEMENTS
AMONG THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND/OR THE LENDERS
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS, OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AGREEMENT. THE BORROWER AND GUARANTORS FURTHER ACKNOWLEDGE THAT, AS OF THE DATE
HEREOF, THEY, JOINTLY OR SEVERALLY, DO NOT HAVE ANY COUNTERCLAIM, SET-OFF, OR
DEFENSE AGAINST THE RELEASED PARTIES, EACH OF WHICH SUCH BORROWER OR GUARANTOR
HEREBY EXPRESSLY WAIVES.

12. Consent of Guarantors. Each of the undersigned Guarantors hereby
(a) consents to the transactions contemplated by this Agreement;
(b) acknowledges and reaffirms its obligations owing to the Administrative
Agent, the Collateral Agent, and each Lender under any Loan Document (as amended
or modified); and (c) agrees that each of the Loan Documents (as amended or
modified) is and shall remain in full force and effect. Although each of the
undersigned Guarantors has been informed of the matters set forth herein and has
acknowledged and agreed to same, it understands that the Administrative Agent,
the Collateral Agent, and Lenders have no obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital

Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact PILGRIM’S PRIDE CORPORATION, a
Delaware corporation By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Chief Financial Officer

INCUBADORA HIDALGO, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact

PILGRIM’S PRIDE, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital

Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact

INMOBLIARIA AVÍCOLA PILGRIM’S PRIDE, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

SERVICIOS ADMINISTRATIVOS PILGRIM’S
PRIDE, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital

Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact

GRUPO PILGRIM’S PRIDE FUNDING HOLDINGS, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital

Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact

COMERCIALIZADORA DE CARNES DE MÉXICO, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital

Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact

GRUPO PILGRIM’S PRIDE FUNDING, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact

OPERADORA DE PRODUCTOS AVÍCOLAS, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable

By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

CARNES Y PRODUCTOS AVICOLAS de
MEXICO, S. de R.L. de C.V.

a Sociedad de Responsabilidad Limitada de Capital Variable By:  

/s/ Don Jackson

Name:   Don Jackson Title:   Attorney-in-Fact POPPSA 3, LLC By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager POPPSA 4, LLC By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager PILGRIM’S PRIDE, LLC By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and Sole Lead Arranger By:  

/s/ Daniel W. Lamprecht

Name:   Daniel W. Lamprecht Title:   Managing Director ING BANK N.V., as Lender
By:  

/s/ Juliane Yung

Name:   Juliane Yung Title:   Director By:  

/s/ Alcides J.S. Santos

Name:   Alcides J.S. Santos Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

Schedule 1.1(a)

Revolving Loan Commitment

 

Lender

  

Commitment

in Dollars

  

Commitment

in Pesos

ING BANK N.V.

   $0.00    P$300,112,236

Total

  

Not to exceed P$557,415,000 minus the Reserve

Commitment Amount